Citation Nr: 0104700	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis and mycosis of the toenails.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to December 
1969.  He was in Vietnam from June 11 to July 17, 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In a decision dated in August 1970, the RO denied service 
connection for a back disorder and properly notified the 
veteran of that determination; he did not appeal.

2.  Evidence submitted since the RO's August 1970 rating 
decision that denied service connection for a back disorder 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  In a decision dated in November 1983, the RO denied 
service connection for a disability of the feet and properly 
notified the veteran of that determination; he did not 
appeal.


4.  Evidence submitted since the RO's November 1983 rating 
decision that denied service connection for disability of the 
feet does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, and is not of such significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted with regard 
to the claim of entitlement to service connection for a back 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The November 1983 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1982) (now 38 U.S.C.A. §7105(c) (West 1991)); 
38 C.F.R. § 19.192 (1983) (now 38 C.F.R. §20.1103 (2000)).

3.  New and material evidence has not been submitted that is 
sufficient to reopen the claim of entitlement to service 
connection for a disability of the feet.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that his claim of entitlement to service 
connection for a back disability, which was subject to a 
final denial in August 1970, be reopened.  He also requests 
that a claim of entitlement to service connection for a 
bilateral foot rash that was denied in November 1983 and not 
appealed be reopened.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

Thus, the Board will first briefly review the applicable law 
as to both of the claims.  The Board will then provide a 
brief factual review of evidence of record as found in the 
claims folder and will then conduct the sequential analysis 
required by law in the analysis of the claims.  Additional 
facts and law will be discussed where appropriate in the 
context of the Board's analysis of the issues on appeal.

The Relevant Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2000) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  Regulations provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service- connected 
if the requirements of § 3.307(a)(6) (2000) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) (2000) are also satisfied.: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2000).

In November 1999 VA's Secretary determined that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 2, 
1999).  Additionally, it has been held that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A. § 
116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999). 

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Reopening of the claim of entitlement to service connection 
for a chronic back condition (claimed as residuals of an in-
service back injury).

Factual Background

The veteran's service medical records reveal that upon his 
arrival in Vietnam in June 1968, he reported the onset of 
back pain, as well as other symptoms after recently ingesting 
chloroquine-primaquine tablets as a preventative measure 
against malaria.  The veteran was shortly thereafter 
medically evacuated to Japan, where he was given a permanent 
assignment limitation to areas where malaria was not endemic.  
In April 1969, the veteran complained of having low back 
pain, especially on lifting and bending, since August 1968.  
Clinical examination detected no abnormalities, but mild pain 
in the low back area was noted on bending.  The veteran was 
reported to have full range of motion. Radiographic 
examination was negative.  The veteran was diagnosed to have 
hypokinetic back pain.  

The veteran's service medical records also reveal that while 
stationed in Japan in June 1969, he sustained a hematoma to 
the left forehead and a contusion to the chest, which he 
reported occurred when he was involved in an automobile 
accident.  He later complained of vertigo and headaches.  He 
was diagnosed to have a cerebral concussion syndrome.  The 
medical record reflecting this treatment indicates that a 
line of duty investigation was then pending.

In August 1969, he complained of a nine-month history of low 
back pain.  The record does not indicate whether the veteran 
underwent a separation physical examination.  

The veteran's initial application for service connection of a 
back disability was received in April 1970.  He reported that 
he had "injured [his] back" in June 1968.  Upon VA 
examination in June 1970, the veteran reiterated that he had 
been "injured" in 1968.  He also reported that he was then 
employed as a clerk with the postal service.  The examining 
physician reported that upon orthopedic examination, there 
were no objective findings to account for the veteran's 
continued subjective complaints, and the veteran had a 
"perfectly normal" lumbosacral spine upon examination.  

By rating decision dated in July 1970, service connection was 
denied for a back disability.  The RO found that the evidence 
did not contain any objective evidence of a back disability.  
The veteran was notified of the rating decision by letter 
dated in August 1970.  He did not appeal.

In May 1970, a VA medical record dated in April 1970 was 
received reflecting that during the previous month, the 
veteran had been treated for continued back pain.  It was 
then noted that there had been "no history of any trauma."  
The note further reflects that examination of the back was 
essentially negative, with no restriction of motion, spasm, 
pelvic tilt, or any evidence of disc disease being noted.  
The diagnostic impression was that the veteran had a chronic 
lumbosacral strain that was "extremely mild."  The RO did 
not note consideration of such document in its July 1970 
rating decision.

The veteran reported in July 1997 that while stationed in 
Okinawa, he was involved in an automobile accident where the 
jeep in which he was riding "flipped over."  He stated that 
he sustained two broken ribs and an injury to his back in 
this incident, and that he was treated for these injuries.  

In April 1998 records of the VA Medical Center in Oakland, 
California, were received, reflecting treatment for back pain 
from March 1997 through date of receipt.  In June 1997, a 
diagnostic impression of lower lumbar radiculopathy was 
rendered.  These reflect that in August 1997 and March 1998, 
the veteran was treated for complaints of lower back pain.  
The veteran then related that he was injured in an in-service 
jeep accident.  In part, the veteran was diagnosed to have 
chronic lumbosacral pain. 

Analysis

As the veteran did not appeal the August 1970 RO decision 
that denied service connection for a back disorder, such 
decision became final.  38 C.F.R. § 19.153 (1969), now, 
38 C.F.R. § 20.1103 (2000); see also 38 C.F.R. §§ 20.200, 
20.302 (2000).

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and for reasons and bases which 
will be discussed in detail below, the Board finds that new 
and material evidence has been submitted to warrant the 
reopening the veteran's claim of entitlement to service 
connection for a back disability.

Evidence considered since the RO's August 1970 final denial 
of the claim includes the VA medical record dated in April 
1970.  This document is "new," as it was not considered by 
the RO in its final August 1970 decision.  That document is 
also material because the veteran was then diagnosed to have 
a chronic lumbosacral strain.  The August 1970 denial was 
based on the absence of competent evidence of existing back 
disability.


The Board also notes the veteran's July 1997 account of 
having sustained a back injury in 1969 due to involvement in 
an in-service motor vehicle accident.  The credibility of 
evidence submitted to reopen a claim is generally presumed.  
Justus, supra.  Such evidence is material to the issue of 
whether the veteran sustained a back injury in service.  
Hodge, 155 F.3d at 1363,  (Observing that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.).

Accordingly, the claim is reopened and will be remanded for 
further development.   

Reopening of the claim of entitlement to service connection 
for 
tinea pedis and mycosis of the toenails

Factual Background

The veteran's service medical records are devoid of any 
mention of a skin rash or similar symptoms of the feet.

During a July 1970 VA examination, no significant 
abnormalities were noted of the veteran's skin.

The veteran first sought service connection for a skin rash 
on both feet in an application received in March 1983.  The 
RO found that there was no evidence of a fungus infection of 
the feet as reflected in the veteran's service medical 
records and denied the claim in May 1983.  The veteran was 
advised of the decision by letter dated the following month.  
He did not appeal.

In July 1983, the veteran underwent a VA Agent Orange 
physical examination.  The accompanying questionnaire 
reflects that the veteran informed examiners that he had been 
in Vietnam from June through December 1968, that he 
"definitely" had been involved in handling or spraying 
Agent Orange, and that he had "definitely" had been in a 
recently sprayed area.  He also related that he probably ate 
food or drink that could have been contaminated, and that he 
was not sure whether he had been directly sprayed with Agent 
Orange.  Clinical examination in July 1983 revealed pruritus 
of the feet.  The examiner noted mycosis of the toenails and 
tinea pedis.  

By letter dated in November 1983, the RO informed the veteran 
that his claim of entitlement to service connection for a 
foot rash had been denied.  

In November 1996, the veteran proffered a statement from his 
mother.  She related that when the veteran entered military 
service, his feet were in "good shape."  She added that 
after he was discharged, the veteran was informed that by a 
VA physician that he had a "fungus" on his feet that was 
the result of walking in rice paddies in Vietnam.  The 
veteran's former spouse stated that the veteran had a problem 
with his feet for the 12 years that they were married.  The 
veteran's present spouse stated that she was aware that the 
veteran had chronic problems with his feet since they had 
lived together, beginning in 1993.  

Records from Kaiser Permanente reflect treatment in 1996 for 
a foot rash diagnosed as probable tinea pedis and 
onychomycosis.  The veteran informed examiners that he had 
the rash since he was in Vietnam.

In a July 1997 statement, the veteran related that he served 
in Vietnam as a foot soldier, and that he developed jungle 
rot on his feet due to walking in wet rice paddies.  

VA treatment records received in April 1998 reflect that the 
veteran was treated for a foot fungus in April 1997, 
thereafter diagnosed as dermatitis of unknown etiology.  The 
veteran related that he had the disorder since 1970.  

Analysis

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, __ (2000) was made law.  The Board observes that the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

The Board has conducted the mandatory statutory review to 
determine if new and material evidence has been submitted.  
Barnett, supra.  Having done so, and for reasons and bases 
which will be discussed in detail below, the Board finds that 
new and material evidence has not been submitted to warrant 
the reopening of the veteran's claim.

In a decision dated in November 1983, the RO denied service 
connection for a disability of the feet and properly notified 
the veteran of that determination; he did not appeal.  Thus, 
that decision became final.  38 U.S.C. § 4005(c) (1982) (now 
38 U.S.C.A. §7105(c) (West 1991)); 38 C.F.R. § 19.192 (1983) 
(now 38 C.F.R. §20.1103 (2000)).

First, the statements proffered by the veteran since the 1983 
decision, and the lay statements he has submitted (i.e., 
those of his mother, his former spouse and his current 
spouse) are not new, because they merely reiterate the 
account previously presented by the veteran as to the nature 
and duration and/or onset of his foot fungus.  In any case, 
the record does not reflect that the veteran or any of the 
lay individuals possesses a recognized degree of medical 
knowledge to render any decision as to medical diagnoses or 
causation competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In Hickson v. West, 11 Vet App (1998), the 
Court held that lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.


The Board next notes that records from Kaiser Permanente are 
new, because they were not previously of record.  However, 
they are not material, because they do not reflect continuing 
symptoms of a foot disorder since the veteran departed from 
his one month tour of duty in Vietnam, nor do they reflect 
any indication that the veteran developed a foot fungus or 
other foot disability as a result of that duty.  Nor do VA 
records received since 1983 demonstrate continued foot 
symptomatology since service discharge or otherwise contain 
opinion relating any identified foot disorder to Agent Orange 
exposure or other incident of service.

The Board observes that the veteran has continued to maintain 
that his foot fungus is the result of exposure to the 
herbicide Agent Orange.  However, tinea pedis and 
onychomycosis, the diagnosed foot disabilities, are not among 
the diseases listed as presumptively linked to exposure to 
herbicides under applicable regulation.  38 U.S.C.A. 
§ 116(a); 38 C.F.R. §§ 3.307(d); 3.309(e); McCartt v. West, 
12 Vet. App. 164, 168 (1999).  Since November 1983, no 
evidence has been received to support the contention that 
such diagnosed foot disorders are related to Agent Orange 
exposure or other incident of service, and, again, the 
veteran, as one medically untrained is not competent to 
render such an opinion.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In sum, new and material evidence has not been submitted that 
is sufficient to warrant the reopening of the claim for a 
foot disability on a direct or presumptive basis and the 
appeal is denied.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disability is 
reopened.

New and material evidence not having been presented, the 
claim of entitlement to service connection for a foot 
disability is not reopened.  


REMAND

The Board has carefully reviewed the evidence of record 
pertaining to the veteran's reopened claim of entitlement to 
service connection for a back disability and the claim of 
entitlement to service connection for PTSD.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
__ (2000) (to be codified at 38 U.S.C.A. § 5103A).

Given the provisions of the VCAA, the Board is of the opinion 
that additional development of the evidence is necessary.  

First, as noted, the veteran contends that he sustained a 
back disability as a result of a June 1969 in-service 
accident.  The record indicates that the veteran was involved 
in a motor vehicle accident and that he was treated for a 
hematoma of the left forehead and a contusion of the chest.  
There is no other evidence presently of record to indicate 
whether the veteran was then treated for a back injury of any 
kind, and the record does not indicate whether or not the 
veteran underwent a pre-separation physical examination.  

Pursuant to the VCAA, VA is required to obtain the claimant's 
service medical records.  In this case, the RO will be 
directed to contact appropriate federal records depositories 
and attempt to obtain any corroboration of the veteran's 
account of having sustained a back injury as a result of the 
motor vehicle accident.  Pursuant to VCAA, VA is also 
required to obtain a medical opinion, where, as in this case, 
the evidence of record is insufficient to determine the 
etiology of the claimed disability.  Remand is warranted to 
accomplish such.

With respect to PTSD, the veteran reports that while in 
Vietnam, he served as an infantryman, and that he was a 
"tunnel rat."  He relates that due to an allergic reaction 
he had from medications prescribed to prevent malaria, he was 
"sent home after [six] months."  

Service personnel records reflect that he was trained as a 
light weapons infantryman.  He arrived in Vietnam on June 11, 
1968.  On June 15, 1968, he was assigned to the Americal 
Division Student Combat Center, part of the 23rd Adjutant 
General's Administration Company, a replacement detachment.  
He remained so assigned until June 26, 1968, when he was 
assigned to Company D, 1st Battalion, 6th Infantry Regiment, 
198th Infantry Brigade.  Service personnel records reflect 
that two days after being assigned to that unit, on June 29, 
1968, the veteran was admitted to a military hospital.  He 
departed Vietnam on July 17, 1968 and was reassigned to a 
command in Okinawa.  Service personnel records do not reflect 
that he was thereafter returned to Vietnam.

In a September 1997 statement, the veteran related that he 
served in Vietnam as a "foot soldier," and that after he 
was reassigned to Okinawa he began having "serious 
nightmares about Vietnam."  He related that he then began 
drinking heavily and taking drugs.  

In sum, the record indicates that the veteran was in Vietnam 
for approximately one month (June 11 through July 17, 1968) 
and that he was assigned as an infantryman to a combat line 
unit for approximately three days (June 26 through June 29, 
1968) before being hospitalized and eventually medically 
evacuated from Vietnam.  

Records from the Oakland, California, Vet Center include 
diagnosis of chronic PTSD.

Applicable law provides that where it is determined, through 
the receipt of certain recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory."  Satisfactory evidence is "credible" 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service. The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In this matter, the Board is unable to determine whether the 
veteran engaged in combat with the enemy, and therefore 
whether he would be entitled to the presumptive provisions of 
38 U.S.C.A. § 1154(b).  Although the veteran has alleged a 
wide variety of combat-related activities for the approximate 
two-to-three day time frame he was assigned to Company D, 1st 
Battalion, 6th Infantry Regiment, 198th Infantry Brigade, he 
has not reported any specific instances which may be 
evaluated to determine if he engaged in combat.  Thus, 
additional development relevant to such determination is in 
order.


Accordingly, these claims are remanded to the RO for the 
following development:

1.  The RO should contact the veteran and 
ascertain if he has received any VA, 
private, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  The RO should notify the 
veteran if requested records are 
unavailable.

2.  The RO should contact the veteran and 
request him to respond to the following:

a.  Did he undergo a separation 
physical examination in connection 
with his discharge from the armed 
forces in December 1969?  If so, the 
veteran is requested to provide a 
copy of the examination to VA, if it 
is in his possession  

b.  Provide an account of his 
assignment to Company D, 1st 
Battalion, 6th Infantry Regiment, 
198th Infantry Brigade, from June 26 
through June 29, 1968, and provide 
the following information:

(1) The names and ranks of any 
members of his chain of command 
while assigned (i.e., squad 
leader, platoon sergeant, 
platoon leader, first sergeant 
and company commander);

(2)  An account of any and all 
of the significant occurrences 
of the operations in which he 
participated as a "tunnel 
rat" or other supporting role, 
to include the names of any 
individuals killed or wounded; 
the locations of such 
operations; whether any enemy 
forces were encountered; and 
whether any enemy weapons or 
supply caches were seized; and 
any other information desired 
by the veteran to be submitted.  
In particular, the veteran is 
to submit a personal account 
detailing the "who, what, 
when, where and how" of the 
claimed combat-related 
activities in which he 
participated.    

3.  Only after the above has been 
completed, to the extent possible, and 
after the RO has determined that such 
response contains sufficient information 
to respond to the inquiry in question, 
the should forward the information to the 
U.S. Armed Services Center for Research 
of Unit Records, and/or to any other 
appropriate depository of governmental 
records, for research of the veteran's 
account of combat-related activity for 
the three day period in question, or to 
otherwise obtain verification of 
identified traumatic incidents.   

4.  The RO should contact the National 
Personnel Records Center, and/or any 
other appropriate depository of 
governmental records, and attempt to 
obtain a copy of the veteran's separation 
physical examination, any other service 
medical records that may be on file, a 
copy of the line of duty investigation 
pertaining to the June 1969 automobile 
accident, and any other records that may 
indicate the nature and extent of the 
veteran's injuries arising therefrom.  

5.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

6.  Thereafter, the RO must make a 
specific determination as to whether the 
veteran participated in combat or, if 
noncombat status is determined, make a 
specific determination as to whether any 
claimed stressor(s) is/are sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

7.  Following these efforts, the RO 
should afford the veteran clarifying VA 
examinations to ascertain whether he has 
PTSD as a result of any claimed combat-
related activity experienced in Vietnam 
and whether he has a back disability that 
was sustained as a result of any incident 
of military service.  As to both of these 
examinations, the VA claims folder and a 
copy of this remand must be made 
available to the examiners, who must 
acknowledge receipt and review of the 
examinations in any reports generated.

8.  After the above has been completed, 
to the extent possible, the RO should re-
adjudicate the claims.  The RO and the 
veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is specifically advised that the efforts that are 
directed in this remand are necessary for a correct 
adjudication of his claims, and his cooperation is both 
critical and appreciated.  Under the VCAA, the veteran has 
the responsibility to present and support a claim for VA 
benefits, VCAA, Pub. L. No. 106-475, §  4(a), 114 Stat. 2096, 
__ (2000) (to be codified at 38 U.S.C.A. § 5107.)  It is also 
now well-settled that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Absent the veteran's cooperation in providing 
the statements and information that are outlined above, his 
claims may be considered on the evidence now of record or 
denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 


